Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 12-13 and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim (US 20210020704).

Regarding claim 1. Kim discloses A display device, comprising:
a display panel 1 (Fig 1) comprising a first area (DA1) which has a first resolution and a second area (DA2) which has a second resolution lower than the first resolution [0072], each of the first area and the second area including a plurality of subpixels [0073];
a plurality of first thin film transistors T2/T7 (Fig 6) disposed in each of the plurality of subpixels positioned in the first area (Fig 6, [0073]); and
a plurality of second thin film transistors T1/T3/T6 (Fig 6) disposed in each of the plurality of subpixels positioned in the second area (Fig 6, [0073]),
wherein each of the plurality of first thin film transistors comprises one gate electrode (Fig 6) positioned on one surface of a channel region (Fig 8: the region in the layer 112) of the first thin film transistor, and
each of the plurality of second thin film transistors comprises a plurality of gate electrodes ([0126]: dual-gate electrodes) positioned on surfaces of a channel region (Fig 8: the region in the layer 112) of the second thin film transistor.

Regarding claim 2. Kim discloses The display device of claim 1, wherein for at least one of the plurality of the second thin film transistors, a width of the channel region of the second thin film transistor is greater than a width of the channel region of the first thin film transistor (Fig 7: see the horizontal width of G3 area of T3 and the horizontal width of G7 areas of T7. The G3 is dual-gate electrode. Thus a total width of G3 is greater than a total width of G7 as shown in Fig 7).

Regarding claim 12. Kim discloses The display device of claim 1, further comprising an optical sensor positioned in the second area and positioned under the second thin film transistor [0070]/[0083].

Regarding claim 13. Kim discloses A display device, comprising:
a display panel 1 (Fig 1) comprising a first area (DA1) which has a first resolution and a second area (DA2) which has a second resolution lower than the first resolution [0072], each of the first area and the second area including a plurality of subpixels [0073];
a plurality of first thin film transistors T2/T7 (Fig 6) disposed in each of the plurality of subpixels positioned in the first area (Fig 6, [0073]); and
a plurality of second thin film transistors T1/T3/T6 (Fig 6) disposed in each of the plurality of subpixels positioned in the second area (Fig 6, [0073]),
wherein for at least one of the plurality of the second thin film transistors, a width of a channel region of the second thin film transistor is greater than a width of a channel region of the first thin film transistor (Fig 7: see the horizontal width of G3 area of T3 and the horizontal width of G7 areas of T7. The G3 is dual-gate electrode. Thus a total width of G3 is greater than a total width of G7 as shown in Fig 7).

Regarding claim 18. Kim discloses A display device, comprising:
a display panel comprising a first area (DA2) where a plurality of first subpixels are disposed and a second area (DA1) where a plurality of second subpixels are disposed [0073], wherein the second area is overlapped to at least one optical sensor [0070]/[0083];
a plurality of first thin film transistors T1/T3/T6 (Fig 6) disposed in each of the plurality of first subpixels (Fig 3/Fig 7); and
a plurality of second thin film transistors T2/T7 (Fig 6) disposed in each of the plurality of second subpixels (Fig 3/Fig 7),
wherein at least one of a number and a shape of a gate electrode of one of the second thin film transistors is different from at least one of a number and a shape of a gate electrode of one of the first thin film transistors (Fig 8, [0126]: dual-gate electrodes).

Regarding claim 19. Kim discloses The display device of claim 18, wherein when same data voltages are supplied to one of the first subpixels and one of the second subpixels (Fig 6, Fig 7, [0100]), a luminance shown by the second subpixel is higher than a luminance shown by the first subpixel.

Regarding claim 20. Kim discloses The display device of claim 18, wherein the greatest distance among distances between the second subpixels is greater than the greatest distance among distances between the first subpixels [0072]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 20210020704).

Regarding claim 3. Kim discloses The display device of claim 2. But Kim does not explicitly disclose the claimed range of wherein a length of the channel region of the second thin film transistor is shorter than a length of the channel region of the first thin film transistor.
However, Fig 8 of Kim discloses wherein a length of the channel region (Fig 8: see the channel length of the T6) of the second thin film transistor is shorter than a length of the channel region of the first thin film transistor (Fig 8: see the channel length of the T1).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Kim discloses the claimed feature.  

Regarding claim 4. Kim discloses The display device of claim 1. But Kim does not explicitly disclose the claimed range of wherein for at least one of the plurality of the second thin film transistors, a ratio of a width to a length of the channel region of the second thin film transistor is greater than a ratio of a width to a length of the channel region of the first thin film transistor.
However, Kim discloses one of the plurality of the second thin film transistors has wider width but shorter length of channel region whereas the first thin film transistor has narrower width but longer length of channel region.   
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Kim discloses a ratio of a width to a length of the channel region of the second thin film transistor is greater than a ratio of a width to a length of the channel region of the first thin film transistor.
 
Regarding claim 14. Kim discloses The display device of claim 13. But Kim does not explicitly disclose the claimed range of wherein a length of the channel region of the second thin film transistor is shorter than a length of the channel region of the first thin film transistor.
However, Fig 8 of Kim discloses wherein a length of the channel region (Fig 8: see the channel length of the T6) of the second thin film transistor is shorter than a length of the channel region of the first thin film transistor (Fig 8: see the channel length of the T1).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Kim discloses the claimed feature.  

Allowable Subject Matter
Claims 5-11 and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “second thin film transistor comprises a top gate electrode positioned on the channel region of the second thin film transistor and a bottom gate electrode positioned under the channel region of the second thin film transistor, and at least a part of a boundary of the bottom gate electrode is positioned in an area deviated from a line overlapped to a boundary of the channel region of the second thin film transistor”.

Regarding claim 9. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “second thin film transistor comprises a top gate electrode positioned on the channel region of the second thin film transistor and a bottom gate electrode positioned under the channel region of the second thin film transistor, the gate electrode of the first thin film transistor is positioned on a same layer with the top gate electrode, and the display device further comprises an electrode pattern positioned under the channel region of the first thin film transistor and positioned on a same layer with the bottom gate electrode, and insulated from the gate electrode”.

Regarding claim 15. the cited prior art of record does not teach or fairly suggest, along with the other claimed features, “second thin film transistor comprises a top gate electrode positioned on the channel region of the second thin film transistor and a bottom gate electrode positioned under the channel region of the second thin film transistor, and the first thin film transistor comprises one gate electrode positioned on a same layer with the top gate electrode or the bottom gate electrode”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Changhyun Yi whose telephone number is (571)270-7799.  The examiner can normally be reached on Monday-Thursday: 9AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on (571)272-1945.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Changhyun Yi/Primary Examiner, Art Unit 2826